DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to amendments filed 11/05/2021 wherein claims 1 – 20 are pending and ready for examination.  

Response to Arguments
Applicant's arguments filed 11/05/2021 have been fully considered but they are not persuasive. 
Rejections Under 35 U.S.C. § 102
Applicant Asserts: Claims 1-2, 5, 9-15, and 17-20 stand rejected under 35 U.S.C. § 102(a)(1)
as being allegedly anticipated by the Libonate et al. application (U.S. Patent Application Publication No. 2015/0312255, hereinafter “Libonate”). In response, the Applicant has amended independent claims 1, 19, and 20 in order to more clearly recite aspects of the present disclosure.  In particular, the Applicant submits that Libonate fails to disclose or suggest at least “storing ... stateful and persistent information that is related to [a] subscriber and received from [an] internet content provider in [a] profile for the subscriber,” as recited by independent claims 1, 19, and 20. No portion of Libonate is cited to disclose this feature.

Examiner Response:  The Examiner respectfully does not agree with applicant representative characterization of the prior art of record Libonate.  With respect to the amended independent claims whereby the processor is storing stateful and persistent information that is related to the subscriber and received from the internet content provider in the profile for the subscriber, the Examiner finds this amendment taught by Libonate at location [0025] and anchors the responses to the several subsequent assertions made by applicant:
 	[0025] The subscriber profile may also, or alternatively, identify whether the subscriber has authorized (e.g., opt in) or not authorized (e.g., opt out) some or all of the subscriber profile to be used to obtain targeted content. Additionally, or alternatively, HSS/AAA 240 may perform authentication, authorization and accounting (AAA) operations when registering user device 210 with service provider network 260. Additionally, or alternatively, HSS/AAA 240 may authenticate a subscriber, associated with service provider network 260, based on information, associated with the subscriber, received from PGW 220 and/or CDS 230.

Here, the Examiner finds content specifically tailored to the user/subscriber.  The term ‘targeted content’ teaches that the user/subscriber is receiving content based on registered (stored) profile of the user.  The Examiner finds that the claimed ‘stateful and persistent information’ is also taught at this location in the form of authentication, authorization, and accounting.  Applicant Asserts:  In addition, with respect to claim 11, the Applicant submits that Libonate
further fails to disclose or suggest that “the profile for the subscriber defines, for
each internet content provider of a defined plurality of internet content providers, a
respective subset of the data about the subscriber that is allowed to be shared.” In addition, with respect to claim 11, the Applicant submits that Libonate further fails to disclose or suggest that “the profile for the subscriber defines, for each internet content provider of a defined plurality of internet content providers, a respective subset of the data about the subscriber that is allowed to be shared.”

Examiner Response:  Respectfully, the Examiner does not agree that Libonate does not teach at the cited portion [0039] that subscriber data is not shared because a shared key and randomized information associated with the transactional identifier.  The association with and to the shared key found in the transaction teaches the sharing of data whereby the shared key Applicant Asserts:  With respect to claim 12, the Applicant submits that Libonate further fails to
disclose or suggest that “a first subset of the data about the subscriber that is
allowed to be shared with a first internet content provider of the defined plurality of
internet content providers [as defined by the profile for the subscriber] is different
than a second subset of the data about the subscriber that is allowed to be shared
with a second internet content provider of the defined plurality of internet content
providers [as defined by the profile for the subscriber].” By contrast, the cited
portions of Libonate at best describe that different requests for content from a user
device may be associated with different transactional identifiers in order to prevent
content providers from identifying or tracking a subscriber (See Libonate,
paragraphs 0093-0094). However, this does not necessarily mean that different
content providers are permitted, according to a subscriber profile, to access
different subsets of subscriber information. Thus, the Applicant submits that claim
12 is also not anticipated for this additional reason.Examiner Response:  Respectfully, the Examiner does not agree that Libonate does not teach that different content providers are permitted, according to a subscriber profile, to access different subsets of subscriber information because Libonate at locations [0093 and 0094] teach that the UIDH is a single subscriber entity but the random number will generate subsets off of the single subscriber entity based on the plurality of requests.  A content provider (ad provider 255) can assess the subset of data (randomized information) and the shared key.  
   Applicant Asserts:  With respect to claim 13, the Applicant submits that Libonate further fails to
disclose or suggest that “the profile for the subscriber defines, for each type of internet content provider of a defined plurality of types of internet content providers, a respective subset of the data about the subscriber that is allowed to be shared.” By contrast, the cited portions of Libonate at best describe that the subscriber may identify whether the some or all of a subscriber profile may be used to obtain targeted content (See Libonate, paragraphs 0024). However, this does not necessarily mean that different types of content providers may be authorized to access different parts of the subscriber profile. Thus, the Applicant submits that
claim 13 is also not anticipated for this additional reason.

Examiner Response:  Respectfully, the Examiner does not agree that Libonate does not teach “the profile for the subscriber defines, for each type of internet content provider of a defined plurality of types of internet content providers, a respective subset of the data about the subscriber that is allowed to be shared.”  because Libonate at Libonate [0024] teaches “The subscriber profile may identify services for which the subscriber has subscribed, applications used by the subscriber, a usage history, subscriber preferences, etc. The subscriber profile may also, or alternatively, identify whether the subscriber has authorized (e.g., optin) or not authorized (e.g., opt out) some or all the subscriber profile to be used to obtain targeted content).  Here, the Examiner interprets a respective subset of data about the subscriber can be the history usage as well as preferences.  For these reasons the Examiner maintains the prior art rejections of claim 13.  
Applicant Asserts: With respect to claim 14, the Applicant submits that Libonate further fails to

allowed to be shared with a first type of internet content provider of the defined
plurality of types of internet content providers [as defined by the profile for the
subscriber] is different than a second subset of the data about the subscriber that
is allowed to be shared with a second type of internet content provider of the
defined plurality of types of internet content providers [as defined by the profile for
the subscriber].” By contrast, the cited portions of Libonate at best describe that
different requests for content from a user device may be associated with different
transactional identifiers in order to prevent content providers from identifying or
tracking a subscriber (See Libonate, paragraph 0078). However, this does not
necessarily mean that different content providers are permitted, according to a
subscriber profile, to access different subsets of subscriber information. Thus, the
Applicant submits that claim 14 is also not anticipated for this additional reason.
Examiner Response:  Respectfully, the Examiner does not agree that Libonate does not teach data about the subscriber that is allowed to be shared with a second type of internet content provider of the defined plurality of types of internet content providers [as defined by the profile for the subscriber] and the comments regarding claim 13 apply here for claim 14. Accordingly, the Examiner maintains the rejection of claims 1-2, 5, 9-15, and 17-20 under 35 U.S.C. §102.
Rejections Under 35 U.S.C. § 103Claim 3Applicant Asserts:  As discussed above, Libonate fails to disclose or suggest at least “storing
... Stateful and persistent information that is related to [a] subscriber and received
from [an] internet content provider in [a] profile for the subscriber,” as recited by
independent claim 1. Johnson fails to bridge this gap in the teachings of Libonate.

Johnson.
Examiner Response:  Respectfully, the Examiner does not agree that Libonate fails to disclose or suggest at least “storing ... Stateful and persistent information that is related to [a] subscriber and received from [an] internet content provider in [a] profile for the subscriber.  The Examiner maintains the prior art rejection of claim 3 for the same reasons as expressed in the response for claim 13.  
Claim 4Applicant Asserts: Claim 4 stands rejected under 35 U.S.C. §103 as being allegedly
unpatentable over Libonate in view of the Smith et al. application (U.S. Patent
Application Publication No. 2011/0214163, hereinafter “Smith’). The rejection is
respectfully traversed. As discussed above, Libonate fails to disclose or suggest at least “storing ... Stateful and persistent information that is related to [a] subscriber and received from [an] internet content provider in [a] profile for the subscriber” as recited by
independent claim 1. Smith fails to bridge this gap in the teachings of Libonate.
Thus, independent claim 1 is not unpatentable over Libonate and further in view of
Smith.  Moreover, claim 4 depends from independent claim 1 and recites at least
all of the features recited in independent claim 1. As such, claim 4 is also not
unpatentable over Libonate and further in view of Smith.  Accordingly, the Applicant respectfully requests that the rejection of claim 4 under 35 U.S.C. §103 be withdrawn.Examiner Response:  Respectfully, the Examiner does not agree that Libonate fails to disclose or suggest in claim 4 at least “storing ... Stateful and persistent information that is related to [a] subscriber and received from [an] internet content provider in [a] profile for the subscriber.  The 

Claims 6-8Applicant Asserts: Claims 6-8 stand rejected under 35 U.S.C. §103 as being allegedly
unpatentable over Libonate in view of the Shaw et al. application (U.S. Patent
Application Publication No. 2019/0318101, hereinafter “Shaw’”). The rejection is
respectfully traversed. As discussed above, Libonate fails to disclose or suggest at least “storing ... Stateful and persistent information that is related to [a] subscriber and received
from [an] internet content provider in [a] profile for the subscriber,” as recited by independent claim 1. Shaw fails to bridge this gap in the teachings of Libonate. Thus, independent claim 1 is not unpatentable over Libonate and further in view of Shaw. Moreover, claims 6-8 depend from independent claim 1 and recite at least all of the features recited in independent claim 1. As such, claims 6-8 are also not unpatentable over Libonate and further in view of Shaw. 
Accordingly, the Applicant respectfully requests that the rejection of claims 6-8 under 35 U.S.C. §103 be withdrawn.
Examiner Response:  Respectfully, the Examiner does not agree that Libonate fails to disclose or suggest in claims 6-8 at least “storing ... Stateful and persistent information that is related to [a] subscriber and received from [an] internet content provider in [a] profile for the subscriber.  The Examiner maintains the prior art rejection of claims 6-8 for the same reasons as expressed in the response for claim 13.  

Claim 16Applicant Asserts:  Claim 16 stands rejected under 35 U.S.C. §103 as being allegedly
unpatentable over Libonate in view of the Kublickis et al. application (U.S. Patent

Examiner Response:  Respectfully, the Examiner does not agree that Libonate fails to disclose or suggest in claim 16 at least “storing ... Stateful and persistent information that is related to [a] subscriber and received from [an] internet content provider in [a] profile for the subscriber.  The Examiner maintains the prior art rejection of claim 16 for the same reasons as expressed in the response for claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed  bb before the effective filing date of the claimed invention.


Claims 1-2, 5, 9-15, and 17-20 are rejected under 35 U.S.C. 102(a) (1) and (a) (2) as being anticipated by Libonate; Brian et al, US 20150312255 A1, October 29, 2015 hereafter referred to as Libonate.

            As to claim 1, Libonate teaches a method - Libonate [0063] FIG. 6 is a flow chart comprising: receiving, by a processing system of an internet service provider network including at least one processor a request from an internet content provider - Libonate [0071] CMDS 310 may determine the UIDH after CMDS 310 receives the request… CMDS 310 may determine the UIDH when CMDS 310 receives an indication to determine the UIDH from another component and/or device, such as another component of CDS 230 and/or another device of environment 200.  Here, the claimed ‘processing system’ is taught by Libonate as ‘CMDS 310’ of Figure 3 whereas the claimed ‘internet content provider’ is taught by Libonate as ‘Content Provider 250’ which is in the environment 200 of Figure 2), wherein the request comprises a request to provide data about a subscriber associated with an internet protocol address- Libonate [0066 and 0067] since at ’66 the request may include information associated with user device 210 and/or a subscriber (e.g., a user) associated with user device 210 since at ‘67 …the request may include information associated with a destination of the request. For example, the request may include a destination address, such as a URL, a destination IP address, or the like), and wherein the data about the subscriber comprises data for allowing the internet content provider to maintain stateful and persistent information about a communication session over a world wide web between the internet content provider and a user endpoint device associated with the internet protocol address - Libonate [0078]… CMDS 310 may determine different randomized information for every request received in which a transactional identifier is to be inserted. For example, a first request, associated with a UIDH, and a second request, associated with the same UIDH, may be encrypted based on first randomized information and second (i.e., different) randomized information, respectively… In this way, a content provider may be prevented from identifying the subscriber and/or tracking subscriber activity based on the UIDH (e.g., since requests associated with the same UIDH may include different transactional identifiers), while still allowing targeted content to be provided to user device 210 associated with the subscriber.  Here, the claimed ‘stateful presence’ is taught by Libonate as ‘may determine different randomized information’ because of the UIDH inserts per transaction request);
           determining, by the processing system, whether the internet content provider is a trusted internet content provider which is pre-authorized to receive at least some of the data about the subscriber - Libonate [0040] SPC 360 may register content provider 250, application developers, etc. to receive subscriber authentication services in exchange for a fee and/or other value.  Here, the claimed ‘trusted’ is taught by Libonate as ‘register’ because an association or relationship is established sensitive registration information);
             determining, by the processing system and based on a profile for the subscriber, a subset of the data about the subscriber that is allowed to be shared with the internet content provider – Libonate [0060] Subscriber information field 588 may store information associated with the subscriber (e.g., an identifier, such as a MDN, a LDN, a SIM URI, a MIN, an IMSI, a MSISDN, a NAI…The subscriber attribute may, for example, be obtained by CDS 230 from a subscriber profile based on the information associated with the subscriber when the internet content provider is determined to be a trusted internet content provider – Libonate [0069] …CMDS 310 may store or have access to a "whitelist" that identifies content providers to which transactional identifiers are to be provided);
                 providing, by the processing system, the subset of the data about the subscriber to the internet content provider, when the subset of the data about the subscriber is determined – Libonate [0081] … CMDS 310 may encrypt the UIDH based on a shared key…the shared key may include a derived value, such as a value derived based on applying a cryptographic hash function (e.g., secure hash algorithm 1 (SHA1) or
               denying, by the processing system, the request to provide the data about the subscriber, when the internet content provider is determined not to be a trusted internet content provider – Libonate [0081] CMDS 310 may store or have access to a "blacklist" that identifies content providers to which transactional identifiers are not to be provided), and
	storing, by the processing system, stateful and persistent information that is related to the subscriber and received from the internet content provider in the profile for the subscriber – Libonate [0025] … Additionally, or alternatively, HSS/AAA 240 may perform authentication, authorization and accounting (AAA) operations when registering user device 210 with service provider network 260.  Here, the claimed ‘storing’ is taught by Libonate as ‘registering’ whereas the claimed ‘processing system’ is taught by Libonate as ‘HSS/AAA’.  The claimed ‘profile of subscriber’ is also taught by Libonate as ‘registering’ because the result of the registration is a stored profile used for subsequent reference). 

             As to claim 2, Libonate teaches the method of claim 1, wherein the internet protocol address is a public internet protocol address that is replaced with a private internet protocol address on the user endpoint device with which the subscriber is associated – Libonate [0022] Alternatively, or additionally, PGW 220 may receive traffic from CDS 230 and may send the traffic toward user device 210. PGW 220 may perform a network address translation (NAT) operation, for user device 210, when a request to communicate with network 270 is received from user device 210.  Here, the claimed ‘replaced’ is taught by Libonate as ‘NAT’ because the operation inserts a private IP address for internal routing purpose).

           As to claim 5, Libonate teaches the method of claim 1, wherein the determining whether the internet content provider is a trusted internet content provider comprises:
           consulting, by the processing system, a list of trusted internet content providers in order to see if the internet content provider is on the list – Libonate [0069] CMDS 310 may store or have access to a "whitelist" that identifies content providers to which transactional identifiers are to be provided).

            As to claim 9, Libonate teaches the method of claim 1, wherein the subset of the data about the subscriber comprises at least one selected from a group of: a name of the subscriber, an identifier of the subscriber, an address of the subscriber, a mobile device number associated with the subscriber, a location of the subscriber, a domain name server query history of the subscriber, and demographic information of the subscriber. - Libonate [0051] As shown in FIG. 5A, data structure 500 may include a collection of fields, such as a user device identifier (ID) field 505, a subscriber information field 510, an internal Internet Protocol (IP) address field 515, a port range field 520, a public IP address field 525, and a session time field 530).

             As to claim 10, Libonate teaches the method of claim 1, wherein the subset of the data about the subscriber is defined by the subscriber – Libonate [0052] User device ID field 505 may store information associated with a particular user device 210. For example, the information associated with the particular user device 210 may include a device identifier (e.g., an international mobile equipment identity (IMEI).

            As to claim 11, Libonate teaches the method of claim 1, wherein the profile for the subscriber defines, for each internet content provider of a defined plurality of internet content providers, a respective subset of the data about the subscriber that is allowed to be shared – Libonate [0052]… Ad exchange server 350 may then retrieve information associated with targeted content that corresponds to the UIDH and/or the subscriber identifier).

             As to claim 12, Libonate teaches the method of claim 11, wherein a first subset of the data about the subscriber that is allowed to be shared with a first internet content provider of the defined plurality of internet content providers is different than a second subset of the data about the subscriber that is allowed to be shared with a second internet content provider of the defined plurality of internet content providers - Libonate [0093 and 0094] since at ’93 CMDS 310 may repeat process 600 for multiple requests provided by user device 210 associated with the subscriber. For example, CMDS 310 may repeat process 600 for each HTTP request provided by user device 210. Here, CMDS 310 may generate a different transactional identifier for each request (e.g., since each transactional identifier is generated using a different random number), which may prevent content provider 250 from identifying the subscriber and/or tracking subscriber activity based on the UIDH since at ’94 content provider 250 may receive the modified request, and may provide the transactional identifier and the randomized information to a device associated with an authorized entity, such as ad provider 255 and/or ad exchange server 350. In this example, ad provider 255 and/or ad exchange server 350 may decrypt the transactional identifier based on the randomized information and the shared key (e.g., stored or accessible by ad provider 255 and/or ad exchange server 350 based on being shared by key manager 320).

              As to claim 13, Libonate teaches the method of claim 1, wherein the profile for the subscriber defines, for each type of internet content provider of a defined plurality of types of internet content providers, a respective subset of the data about the subscriber that is allowed to be shared - Libonate [0024] The subscriber profile may identify services for which the subscriber has subscribed, applications used by the subscriber, a usage history, subscriber preferences, etc. The subscriber profile may also, or alternatively, identify whether the subscriber has authorized (e.g., opt in) or not authorized (e.g., opt out) some or all of the subscriber profile to be used to obtain targeted content).

            As to claim 14, Libonate teaches the method of claim 13, wherein a first subset of the data about the subscriber that is allowed to be shared with a first type of internet content provider of the defined plurality of types of internet content providers is different than a second subset of the data about the subscriber that is allowed to be shared with a second type of internet content provider of the defined plurality of types of internet content providers - Libonate [0078] a first transactional identifier associated with the UIDH (e.g., created based on the first randomized information) and a second transactional identifier associated with the UIDH (e.g., created based on the second randomized information) may be different, as described in further detail below. In this way, a content provider may be prevented from identifying the subscriber and/or tracking subscriber activity based on the UIDH (e.g., since requests associated with the same UIDH may include different transactional identifiers).

               As to claim 15, Libonate teaches the method of claim 1, wherein the subset of the data about the subscriber comprises information that allows the internet content provider to customize content that is provided to the user endpoint device for the subscriber – Libonate [0104]…a content distribution system to create multiple, different transactional identifiers based on encrypting a UIDH, associated with a subscriber, and insert the multiple transactional identifiers into multiple corresponding requests associated with a content).

             As to claim 17, Libonate teaches the method of claim 1, wherein the denying the request to provide the data about the subscriber comprises sending a message to the internet content provider informing the internet content provider that the data about the subscriber cannot be provided – Libonate [0041] SPC 360 may provide, to content provider 250, a notification that the subscriber cannot be authenticated when the retrieved attribute does not match the attribute obtained from the request).

           As to claim 18, Libonate teaches the method of claim 1, wherein the internet content provider comprises an operator of a website – Libonate [0034] The period of time may be predetermined by key manager 320 and/or an operator of CDS 230 and/or key manager 320).

          As to claim 19, claim 19 is a non-transitory computer-readable medium that is directed to the method of claim 1.  Therefore clam 19 is rejected for the reasons as set forth in claim 1.  

         As to claim 20, claim 20 is a device that is directed to the method of claim 1.  Therefore clam 19 is rejected for the reasons as set forth in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Libonate in view of Johnson; Michael W. et al, US 20170272316 A1, September 21, 2017, hereafter referred to as Johnson.

                As to claim 3, Libonate teaches the method of claim 2.  LIBONATE DOES NOT TEADCH wherein the public internet protocol address is shared among a plurality of subscriber networks connected to the internet service provider network in accordance with carrier grade network address translation HOWEVER IN AN ANALAGOUS ART THAT IS DIRECTED TO THE SAME FIELD OF ENDEAVOR JOHNSON TEACHES wherein the public internet protocol address is shared among a plurality of subscriber networks connected to the internet service provider network in accordance with carrier grade network address translation – Johnson [0221] Carrier-grade NAT (CGN), also known as large-scale NAT (LSN), configures end sites, e.g. residential networks, with private network addresses that are translated to public IPv4 addresses by middlebox NAT devices embedded in a network operator's network.  To provide a carrier grade NAT to Libonate Content Distribution System would have been obvious to one of ordinary skill in the art, in view of the teachings of Johnson, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (i.e. prior art element (s)) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that the carrier-grade NAT used in Johnson would allow the Libonate to mask the IP addresses   using network security mechanisms more robust that local implementations that are provided by Johnson’s Carrier-grade NAT). 

4 is rejected under 35 U.S.C. 103 as being unpatentable over Libonate in view of Smith; Nathan et al, US 20110214163 A1, September 11, 2011, hereafter referred to as Smith.

             As to claim 4, Libonate teaches the method of claim 1.  LIBONATE DOES NOT TEACH wherein the receiving comprises: 
             intercepting, by the processing system, an attempt by the internet content provider to install a cookie on the user endpoint device HOWEVER IN AN ANALAGOUS ART SMITH TEACHES wherein the receiving comprises: 
             intercepting, by the processing system, an attempt by the internet content provider to install a cookie on the user endpoint device – Smith [0070]… The analyzer formatter can be implemented in a cookie analysis system such as proxy client computer 520 or in some other cookie analysis system. The analyzer/formatter 920 compares cookie information (e.g., domains associated with cookies) with a "blacklist" 910 containing information (e.g., strings representing partial web addresses) that identifies domains that are not authorized to set cookies (e.g., because they are bound by an agreement with a publisher not to set cookies).  Here, the claimed ‘intercepting’ is taught by Smith as ‘proxy client computer 520’ because a proxy intercepts or acts on behalf of another process or system.  The claimed ‘install’ is taught by Smith as ‘set’ which prevents the ad server from a cookie install.  The claimed ‘end point device’ is suggested by Smith as ‘domain’ further in this location which alludes to endpoint devices the ad server would like to populate. To provide a Cookie Blacklist to Libonate Content Distribution System would have been obvious to one of ordinary skill in the art, in view of the teachings of Smith, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (i.e. prior art element (s)) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that a cookie .           

Claims 6 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Libonate in view of Shaw, II; John R et al, US 20190318101 A1, October 17, 2019, hereafter referred to as Shaw.

            As to claim 6, Libonate teaches the method of claim 5, wherein the list is vetted by a party other than the subscriber, an operator of the internet service provider, and the internet content provider – Shaw [0039]…reputation store 210 may comprise a database of sensitivity flags and trust flags, one or more whitelists and/or blacklists, or other information.  Here, the claimed ‘party other’ is taught by Shaw as ‘reputation store 210’ which is illustrated as part of Severs 106 containing Security Service 114 of Figure 1.  Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Shaw to the CMDS 310 of Libonate would have yielded predicable results and resulted in an improved content management distribution system, namely, a CMDS that would positively rely on historical data provided by the reputation store 210 of Shaw thereby providing past performance information when establishing trust relationships).

             As to claim 7, the combination of Libonate and Shaw teaches the method of claim 5, wherein the list is based at least in part on contents of an industry database – Shaw [0039] In other examples, at least a part of the data stored by reputation store 210 may be cached from a security service that is remote from computing device 200, such as security service 114.  Here, the claimed ‘industry database’ is taught by Shaw as ‘security service 114’ as depicted Figure 1 is not a part of the user system.  The reasons to combine Libonate with Shaw in claim 6 apply here in claim 7.

            As to claim 8, the combination of Libonate and Shaw teaches the method of claim 5, wherein the list is based at least in part on domain reputations of the trusted internet content providers – Shaw [0039] … reputation store 210 may comprise a database of sensitivity flags and trust flags, one or more whitelists and/or blacklists, or other information). The reasons to combine Libonate with Shaw in claim 7 apply here in claim 8.          

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Libonate in view of Kublickis; Peter Joseph, US 20070067297 A1, March 22, 2007, hereafter referred to as Kublickis.

               As to claim 16, Libonate teaches the method of claim 1.  LIBONATE DOES NOT TEACH wherein the denying the request to provide the data about the subscriber comprises not responding to the request to provide the data about the subscriber HOWEVER IN AN ANALAGOUS ART KUBLICKIS TEACHES wherein the denying the request to provide the data about the subscriber comprises not responding to the request to provide the data about the subscriber - Kublickis [0423]…If the third-party content provider is type 130B, which already has one or more identifying pieces of information about the consumer,  the consumer has the opportunity to decide which additional information from their profiles they may be willing to share with them, and which information they would prefer not to disclose given that their identity is already known to the content provider. All requests from non-authenticated content-providers are simply ignored by the consumer node). Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique as taught by Kublickis to CMDS 310 of Libonate would have yielded predicable results and resulted in an improved system, namely, a content management distribution system that would positively benefit by the simple technique of ignoring unauthorized or untrusted requests by content .     

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.         
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491